Case 2:18-cr-00089-DBH Document 78 Filed 09/30/20 Page 1 of 3     PageID #: 205




                      UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


UNITED STATES OF AMERICA,                 )
                                          )
                                          )
V.                                        )      CRIMINAL NO. 2:18-CR-89-DBH
                                          )
ARIEL MARTINEZ,                           )
                                          )
                         DEFENDANT        )


     DECISION AND ORDER ON MOTION FOR COMPASSIONATE RELEASE


       The defendant Ariel Martinez has filed a motion for compassionate release

and appointment of counsel (ECF No. 77). According to the Revised Presentence

Report, Martinez is 33 years old.     He is imprisoned at USP Lewisburg in

Pennsylvania. I sentenced him on July 25, 2019, to 151 months in prison for

possession with intent to distribute fentanyl (ECF No. 74).    He wants me to

reduce his sentence to time served on account of his “severe asthma condition,”

Def.’s Mot. at 1 (ECF No. 77), and because he has “considerable post-sentence

rehabilitation evidence to present,” id. at 4.   He asked the Warden for relief

August 5, 2020, Def.’s Mot. Exs. 1 & 2, thereby entitling him to proceed now in

court under 18 U.S.C. § 3582(c)(1)(A). The BOP website shows USP Lewisburg

currently as having 0 inmates and 10 staff positive for COVID-19 and 84 inmates

and 2 staff who have recovered. See BOP, COVID-19 Cases, Federal Bureau of

Prisons (last updated Sept. 29, 2020), https://www.bop.gov/coronavirus/.

       Judge Woodcock of this District has laid out in detail the criteria for

judicial compassionate release under 18 U.S.C. § 3582(c)(1)(A). See, e.g., Order
Case 2:18-cr-00089-DBH Document 78 Filed 09/30/20 Page 2 of 3               PageID #: 206




on Mot. for Compassionate Release, United States v. Nygren, No. 1:16-cr-00106-

JAW, 2020 WL 4208926, at *4-5 (D. Me. July 22, 2020) (ECF No. 111). I will not

repeat them all, but focus on those relevant to Martinez: What do the factors of

18 U.S.C. § 3553(a) call for? Do “extraordinary and compelling reasons warrant”

the reduction Martinez seeks? 18 U.S.C. § 3582(c)(1)(A)(i). Is Martinez “a danger

to the safety of any other person or to the community”?                  U.S. Sentencing

Guidelines Manual § 1B1.13(2) (U.S. Sentencing Comm’n 2018) (citing 18 U.S.C.

§ 3142(g)).

      Martinez is justifiably afraid of COVID-19 given his asthma. But as I said

to Mr. Martinez at sentencing last year:

              You are a career offender in the classic sense. As I look at
              your criminal history, almost no year goes by that you're not
              convicted of some crime or another year after year after year.
              You have made a career out of violating the criminal law.
              And some of your crimes have been violent, and that’s of
              great concern to me. And now it’s not just marijuana, it’s
              not even just heroin, now it’s fentanyl that you’re involved in.
              You’re fortunate that the Government is not able to prove
              that a death resulted in this case from your fentanyl. I’m not
              going to take that into account because it cannot be proven.
              But what we all know is that fentanyl is a killer. It’s a very
              dangerous drug. It’s having a huge impact on Maine and
              around the country. It’s a very dangerous drug to distribute
              and then for people to use. And so what I’m faced with is
              your continued pattern of violating the law. You don’t
              comply with probation requirements. You don’t comply with
              protection from abuse orders. And so I have a real need here
              to protect the public, to deter. I’m worried about the
              likelihood that you'll recidivate when you’re -- that you’ll do
              this again -- that you’ll commit crimes again when you get
              out of prison. And so I do consider you to be a classic career
              offender, and I am going to sentence you within the range.

Tr. of Sentencing at 25-26 (ECF No. 76).

      Those observations still pertain, even in the face of the current pandemic.

I conclude that the circumstances here do not present extraordinary and

                                                                                        2
Case 2:18-cr-00089-DBH Document 78 Filed 09/30/20 Page 3 of 3              PageID #: 207




compelling reasons to reduce Martinez’s sentence because his recidivism risk

poses a significant danger to the community.            As Judge Torresen said in a

different case:

             Even if [the defendant] could establish extraordinary and
             compelling reasons for his release, reducing his sentence
             would be inconsistent with the § 3553(a) factors, including
             protection of the public. I sentenced [the defendant] to a
             235-month term of incarceration because of the seriousness
             of his drug offenses. See 18 U.S.C. § 3553(a)(1). Reducing
             [his] sentence by 70% would undercut the seriousness of the
             offense, respect for the law, and the need to deter future
             criminal conduct. See 18 U.S.C. § 3553(a)(2). Further, [his]
             presentence report shows a serious criminal record . . . .
             Given his lengthy criminal record, it would be difficult to find
             that the safety of the community could be assured if [the
             defendant] were to be granted early release.

Order to Show Cause, United States v. Hunter, No. 2:14-cr-00122-NT, 2020 WL

4194504, at *3 (D. Me. July 21, 2020) (ECF No. 66).

      That reasoning applies here as well.

      I therefore DENY Martinez’s motion for compassionate release and for

appointment of counsel.

      SO ORDERED.

      DATED THIS 30TH DAY OF SEPTEMBER, 2020


                                                /S/D. BROCK HORNBY
                                                D. BROCK HORNBY
                                                UNITED STATES DISTRICT JUDGE




                                                                                       3
